Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
August 29, 2019.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-19-00074-CV



     IN RE FREESTANDING EMERGENCY ROOM MANAGERS OF
                   AMERICA, L.L.C, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              125th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-48143

                        MEMORANDUM OPINION

      On January 29, 2019, relator Freestanding Emergency Room Managers of
America, L.L.C filed a petition for writ of mandamus in this court. See Tex. Gov’t
Code Ann. § 22.221 (West Supp. 2017); see also Tex. R. App. P. 52. In the petition,
relator asks this court to compel the Honorable to Kyle Carter, presiding judge of
the 125th District Court of Harris County, to vacate his January 19, 2010 order
transferring venue to Austin County.

      On January 30, 2019, the trial court set aside its order, and took the issue under
further advisement. On July 22, 2019, the trial court issued an order denying the
motion to transfer venue, thereby mooting the relief that relator seeks in this
proceeding. On August 20, 2019, relator filed a motion asking this court to dismiss
its petition for writ of mandamus.

      We GRANT the motion and DISMISS relator’s petition for writ of
mandamus.


                                        PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.




                                          2